Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted January 18, 2021 is acknowledged. 
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the expression of brain-derived neurotrophic factor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " brain-derived neurotrophic factor expression" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (CN 105879036 A, IDS) as evidenced by Mi (CN 105232528 A, IDS).
Zuo et al. teach a nano-dosage form of borneol (冰片), comprising borneol and a carrier or excipient, in the form of oral, injection or nose drop, and method of using the same for treatment of brain diseases, particularly, brain ischemia, brain tumor, Alzheimer’s disease and stroke, see, particularly, lines 10 to 25 (page 1), 57-81(page 2), 164-173 (page 5),  250-268 (page 7) of the translation attached herewith. The daily dosage of (+) borneol (冰片) is about 1.5 to 3 g. See, the examples 1-4 in Zuo et al. As to the limitation of “consisting essentially of” the borneol, note, Zou et al. do not particularly require other active agent.  Examples 1 and 2 disclosed a composition comprising 5 g of borneol and 50 g of the carrier and a method of using the same for treatment brain glioma, stroke and Alzheimer’s disease. See, pages 7-8 of the copy of translation.  Mi reveal that borneol  (冰片) as used in medicine, comprises greater than 96.0% of (+)-2-borneol isomer, the isomer recited herein. See, paragraphs [0022] to [0028] of the original document, or lines 178-218 of the translation. As to the limitation of “method of promoting up regulation of sphingosine kinase-1”, and “ in an amount which upregulates sphingosine kinase-1 expression” ” recited in claim 13, and particular efficacy thereof recited in claim 14-16, note, it has been recognized that in order for a prior art reference to serve as an anticipatory reference, it must disclose every limitation of the claimed invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473, 1477 (Fed. Cir. 1997). 

Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are notpatentable because such results are inherent."). In instant case, the claimed method comprises the same step: administering (+)-2-borneol to a subject, such as those patients of Alzheimer’s or stroke, for the same use: treating Alzheimer’s disease, or stroke or cerebral ischemia reperfusion. Thus, the recitation is no more than an inherent function of the known process disclosed in the prior art. As to claim 27, further reciting “wherein up regulation of sphingosine kinase-1 expression is enhanced by factor of 2-4 fold expression.” The recitation merely characterizes the benefit/result of recited method and  do not materially affect the actual steps of claimed invention. Further, any properties exhibited by or benefits provided the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 .
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-20 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (CN 105879036 A, IDS) in view of Mi (CN 105232528 A, IDS) for reasons discussed above, and in further view of Hur et al. (“Borneol alleviates oxidative stress via upregulation of Nrf2 and Bcl-2 in SH-SY5Y cells,”  Pharmaceutical Biology, 2013, Vol. 51, No. 1, pp 30-35)
The teaching of Zou et al. and Mi have been discussed above.
Zou et al. and Mi as a whole do not teach the employment of a composition comprising (+) borneol only for treating Alzheimer’s disease or the activity of (+) borneol against Alzheimer’s disease.
However, Hur et al. teach that borneol, including (+) borneol, alleviate oxidative stress and inhibit the Aβ-induced cell cytotoxicity, which play the major role in the pathogenesis of Alzheimer’s disease. Hur et al. showed that 

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use (+) borneol only for treating Alzheimer’s disease
A person of ordinary skill in the art would have been motivated to use (+) borneol only for treating Alzheimer’s disease because (+) borneol has been known for inhibiting Aβ-induced toxicity, exerted an antioxidative effect and suppressed apoptosis and have been expected to be useful for treatment of Alzheimer’s disease. Further, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.
Response to the Arguments
Applicants’ amendments and remarks submitted January 18, 2022 have been fully considered, but found unpersuasive.
Applicants has amended the claims by reciting “consisting essentially of (+)-2-borneol in an amount which upregulates sphingosine kinase-1 expression” and contend that Zou reference discloses (in an example) the further employment of Ginsenoside, which has been known in the literature for inhibiting sphingosine kinase-1 expression, which would materially affect the basic and novel characteristic of the claim: upregulates sphingosine kinase-1 expression. The arguments have been fully considered, but found unpersuasive, Particularly, Zou et al. do not 
As to the Rejections under 35 U.S.C. 103, applicants particularly argue that the cited references do not teach or suggest the “upregulation of sphingosine kinase-1”, the examiner notes that instant claims are directed to effecting a biochemical /biological pathway with an old and well known compound. The argument that such claims are not  directed to the old and well known ultimate utility (treating Alzheimer’s disease) for the compounds, e.g., (+)-2-borneol, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” Additionally, where the patent Office has reason to believe that a functionally limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it  possesses the authority to requires the applicant to prove that the subject matter shown to be in the prior art does not posse the characteristic relied on. See, also MPEP 2183. In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical/biological functions. The ultimate utility for the claimed compounds is old and well . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHENGJUN WANG/Primary Examiner, Art Unit 1627